ORIGINAL                                                                                      12/08/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 21-0625


                                        OP 21-0625


 WILLIE JOHN SCHWINDT,                                                     FILED
                                                                            DEC 0 8 2021
              Petitioner,                                                Bowen Greenvvood
                                                                       Clerk of Supreme Court
                                                                          State of Montana
       v.
                                                                     ORDER
 GALLATIN COUNTY JUSTICE COURT,
 and THE HONORABLE BRYAN ADAMS,
 PRESIDING,

              Respondents.



       Petitioner Willie John Schwindt, via counsel, seeks a writ of supervisory control
over the Gallatin County Justice Court to reverse that court's Order Granting Leave to File
Amended Complaint in Cause No. TK-21-3238. Schwindt maintains that the court erred
in granting the State's motion to amend its complaint less than five days before trial.
       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Consistent with Rule 14(3), it is the
Court's practice to refrain from exercising supervisory control when the petitioner has an
adequate remedy of appeal. E.g., Buckles v. Seventh Judicial Dist. Court, No. OP 16-0517,
386 Mont. 393, 386 P.3d 545 (table) (Oct. 18, 2016); Lichte v. Mont. Eighteenth Judicial
Dist. Court, No. OP 16-0482, 385 Mont. 540, 382 P.3d 868 (table) (Aug. 24, 2016).
       This matter is currently set for trial on December 9, 2021, and although counsel
neither filed this writ as an emergency writ nor requested a stay of proceedings in the lower
court, this Court sees the need to resolve this matter with some urgency. Having reviewed
Schwindt's petition and exhibits, we have determined to summarily deny the petition.
      As set forth above, supervisory control is an extraordinary remedy. It is not to be
used as a means to circumvent the appeal process. In this instance, Schwindt asserts that
the Justice Court's ruling is "likely to evade review . . . because an appeal de novo after
trial would be unable to address the present issue." Schwindt provides no authority or
explanation as to why he believes this ruling is not appealable.         He has thus not
demonstrated that his remedy on appeal would be inadequate.
      Therefore,
      IT IS ORDERED that the petition for writ of supervisory control is DENIED and
DISMISSED.
      The Clerk is directed to provide immediate notice of this Order to counsel
for Petitioner, all counsel of record in the Gallatin County Justice Court, Cause No.
TK-21-3238, and the Honorable Bryan Adams, presiding.
      DATED this W44 day of December, 2021.




                                                              Chief Justice